Case 2:20-cr-20382-PDB-RSW ECF No. 25-7, PageID.263 Filed 05/03/21 Page 1 of 3




                   EXHIBIT 6
Case 2:20-cr-20382-PDB-RSW ECF No. 25-7, PageID.264 Filed 05/03/21 Page 2 of 3




  The Honorable Paul D. Borman, US District Judge                          December 22, 2020
  US District Court for the Eastern District of Michigan
  Theodore Levin US Courthouse
  Detroit, Michigan 48226

  RE: Dennis Williams Sentencing Hearing

  Dear Judge Borman,

  My name is David Curson. I am currently retired from Ford Motor Company where I worked
  as a Diemaker. I am also retired from the UAW where I served in many various local and
  international union positions including Director of Special Projects and Economic Analysis,
  Top Administrative Assistant to Vice President Ron Gettelfinger, Top Administrative
  Assistant to President Steve Yokich and Top Administrative Assistant to Secretary
  Treasurer Dennis Williams. I also was elected and served in the 112th Congress of the United
  States representing Michigan's 11th District in the House of Representatives.

  I am writing this letter to plead for leniency in the sentencing of Dennis Williams. I have
  known Dennis since the late 1980's. We both worked under the direction of UAW Vice
  President Steve Yokich in different departments. We would see each other occasionally in
  combined staff meetings. Our friendship was sparked by common life experiences, mainly
  our service in the US Marine Corps in Viet Nam and our love of the UAW.

  As our jobs and responsibilities in the UAW grew, so did our friendship. We worked
  together frequently ' on many union related matters. Dennis's leadership abilities were
  obvious and his dedication to making lives better for our membership was unsurpassed.

  When Dennis was elected Secretary Treasurer of the International Union he asked me to
  serve as his Top Administrative Assistant At the time the UAW was suffering severe
  financial hardship and was in the midst of a deadly economic spiral that could have led to
  bankruptcy and the end of our union as we know it.

  Dennis didn't commute from his home as other officers did, but chose to move from Chicago
  to live in downtown Detroit to be close to his work His wife Donna had to stay in Chicago as
  she had a couple of years left to work to earn her retirement Dennis made this sacrifice
  because he knew the destiny of the institution he loved depended on his full attention and
  dedication.

  Dennis has an analytical mind that can envision problems in such depth that unforeseen
  paths to resolution are detected. This skill set has led to many successful results in solving
  internal problems and negotiating contracts and disputes. Many 12-18 hour days and nearly
  every weekend followed. No stone was left unturned. Every institutional expenditure was
  scrutinized; every property and service was reviewed; every contract and vendor was made
  accountable. Staff was assigned to review and scrutinize all regular business expenditures
  (i.e. national and regional leadership meetings, training sessions, etc.) and to flag any that
  appeared out of line. Dennis made numerous difficult decisions that historically would have
  been political suicide. He never flinched when his political future could be at stake in
  making the right decisions. Without question, Dennis's work saved the UAW from financial
  crisis allowing this valued institution to continue serving its nearly one million active and
  retired members to the highest degree.
Case 2:20-cr-20382-PDB-RSW ECF No. 25-7, PageID.265 Filed 05/03/21 Page 3 of 3




  Dennis led numerous contract negotiations to renowned ends. He has a unique ability to
  first recognize each party's truly needed outcome, then developing a plan to a win-win
  agreement. As an example, his leadership led to the 1 st agreement with Caterpillar on time
  that was ratified by all CAT local unions in 60 years without any labor strife.

  Dennis also served as a mentor for union reps that demonstrated an honest and true
  dedication to the union. There are many leaders in place today who learned and honed their
  skills from Dennis.

  Many of the UAW's top leadership served on various Boards across the country. The UAW
  Constitution prohibited those leaders from accepting any substantial compensation for
  serving on those Boards while still employed by the UAW. Many of those officers simply
  deferred the compensation until their retirement. Another reason I admire Dennis is that he
  served on a number of Boards of Directors and refused to accept any compensation from
  those boards except from the boards of Navistar and the UAW Retiree Medical Benefits
  Trust He donated all earnings from those boards to the retiree health care plans for UAW
  Navistar and UAW Big Three retirees.

  Dennis always found time to be with rank and file members. At conventions, training
  sessions or other functions where rank and file members were in attendance Dennis would
  forgo events with the hierarchy to have a beer, a dog or a smoke with the members. Often
  they wouldn't know who he was and he wouldn't tell them. He not only had casual
  conversations with them about the Bears or the latest news event, he listened to their
  thoughts and issues and often formed his opinion on matters from these conversations.

  I know this is a long letter but I could go on and on about the goodness Dennis has brought
  his entire life. I want you to see the man he has been for the decades I've known and worked
  with him. Dennis and his family are dear friends. His contributions to our union, to the
  thousands of families whose lives he made better, to the many communities his work has
  benefited and to society as a whole far outweigh any transgression he may have committed.
  When rendering the sentence for his crime I pray that the wisdom of the courts consider the
  character and all the goodness that this man has dedicated his life to.

  Thank you for your consideration of this plea. If possible, I would like to observe the
  sentencing hearing. If you would like to discuss anything in this letter or if you need any
  further information, please contact me at your convenience.

  Respectfully and Sincerely,




  David A Curson
  313-506-7918
  dacurson@gmail.com
